DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group II, claims 62, 63, 67, 75 and 127 and new claims 128-152 in the reply filed on 02/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-61, 64, 66, 68-74, 76-126 are cancelled. Claims 128-152 have been added. Claims 62, 63, 65, 67, 75, 127 and new claims 128-152 are examined in this Office Action.  Claims 62, 63, 65, 67, 75, 127-152 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/16/2022 and 01/03/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 127 and 50-152 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of mesothelioma by intrapleural administration of an immunostimulatory cell which is a T cell comprising a CAR encoding a) chimeric antigen receptor binding to mesothelin, (b) a second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory  cell (PD-1 DNR), and (c) a third a nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12), does not reasonably provide enablement for treatment of any cancer or disease in any subject (issue 1) by other methods or routes of administration (issue 2) wherein the (b) second nucleotide sequence encodes any dominant negative form of an inhibitor of a cell-mediated immune response (issue 3) and any immunostimulatory cell (issue 4).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant’s specification discloses (example 1) production of mesothelin specific CARS (MSLN-CAR) (issue 1) comprising a dominant negative form of an inhibitor (PD-1 DNR) of a cell-mediated immune response of the immunostimulatory (issue 3) and that [0379] treatment of human patients having pleural mesothelioma is carried out by administration of T cells (issue 4) comprising the CAR by intrapleural administration (issue 2). Applicant’s specification fails to disclose treatment of other cancers (or diseases) other than mesothelioma by any route of administration other than intrapleural administration.

Claim 127 recites: A method of treating a cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the immunostimulatory cell of claim 62, wherein the mammalian disease or disorder is a cancer and the target antigen is a cancer antigen.
Claim 62 recites: (a) a first nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein the CAR binds to a target antigen associated with a mammalian disease or disorder, (b) a second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell, and (c) a third a nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12).

Claim 150 recites:  A method of treating a cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the immunostimulatory cell of claim 63, wherein the mammalian disease or disorder is a cancer and the target antigen is a cancer antigen.
Claim 63 recites: The immunostimulatory cell of claim 62, which comprises a transgene comprising: (a) the first nucleotide sequence encoding a chimeric antigen receptor (CAR), (b) the second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell- mediated immune response of the immunostimulatory cell, and (c) the third nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12), wherein a nucleotide sequence encoding a cleavable linker is present in between any adjacent occurrences in the transgene of the first nucleotide sequence encoding a CAR, the second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell, and the third nucleotide sequence encoding a membrane IL-12, and wherein expression of the transgene is under control of a promoter such that the transgene is expressible in the immunostimulatory cell to produce the CAR, the dominant negative form and the membrane IL-12.


Claim 151 recites: A method of treating a cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the immunostimulatory cell of claim 65, wherein the mammalian disease or disorder is a cancer and the target antigen is a cancer antigen.
Claim 65 recites: The immunostimulatory cell of claim 62, which comprises: (1) a first transgene, which first transgene comprises: (a) the first nucleotide sequence encoding a chimeric antigen receptor (CAR), and (b) the second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell, and (2) a second transgene, which second transgene comprises (c) the third nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12), wherein a nucleotide sequence encoding a cleavable linker is present in between the first nucleotide sequence encoding a CAR and the second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell, and wherein expression of the first transgene is under control of a promoter such that the first transgene is expressible in the immunostimulatory cell to produce the CAR and the dominant negative form, and wherein expression of the second transgene is under control of an inducible promoter, which inducible promoter is induced upon activation of the immunostimulatory cell.

Claim 152 recites: A method of treating a cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the immunostimulatory cell of claim 67, wherein the mammalian disease or disorder is a cancer and the target antigen is a cancer antigen.
Claim 67 recites: The immunostimulatory cell of claim 62, which comprises: (1) a first transgene, which first transgene comprises (a) the nucleotide sequence encoding a chimeric antigen receptor (CAR), (2) a second transgene, which second transgene comprises (b) the nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell, and (3) a third transgene, which third transgene comprises (c) the nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12), wherein expression of the third transgene is under control of an inducible promoter, which inducible promoter is induced upon activation of the immunostimulatory cell.

The cells of claims 62, 63, 64 and 65 all have a nucleotide sequence encoding 1) a CAR, 2) a nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell, and 3) a nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12) in common.  Included are constitutive and inducible promoters.  The cells differ in the linkage of the nucleotide sequences 1-3 to each other:  Claim 62 contains no linkages, each nucleotide sequence is independent, no promoter is specified; claim 63 contains nucleotide sequences 1-3 linked together under the control of an unspecified; claim 65 contains nucleotide sequences 1 and 2 linked under the control of an unspecified promoter, nucleotide sequence 3 is independent and under the control of an inducible promoter; claim 67 is similar to claim 62 in that each sequence is independent, the third sequence controlled by an inducible promoter. 
Because each of the cells of claims 62, 63, 65 and 67 contain constructs having the same nucleotide sequences 1-3, the claims directed to immunostimulatory cells are treated together. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims:  the claims are broad, directed to a method of treating any cancer in a subject in need thereof, comprising administering (issue 2) to the subject a therapeutically effective amount of the immunostimulatory cell (issue 4) comprising a CAR directed to any antigen (issue 1) and comprising any dominant negative form of an inhibitor of a cell-mediated immune response (issue 3) for treatment of any cancer and the target antigen is any cancer antigen.

(B) The nature of the invention: the nature of the invention is unpredictable.  Treatment of cancer is dependent upon the type of cancer (antigen), the route of administration, the immunostimulatory cell type administered and the dominant negative form of an inhibitor of a cell-mediated immune response.  
Issue 1 (antigen): Zeltsman et al (“IN-DEPTH REVIEW: CHIMERIC ANTIGEN RECEPTORT CELL-BASED THERAPIES:  CAR T-cell therapy for lung cancer and malignant pleural mesothelioma,” Translational Research 2017;187:1–10) (Zeltsman) discloses challenges facing translation of CAR T-cell therapy to solid tumors.  Zeltsman discloses finding a suitable target antigen is a challenge in the development of CAR T-cell therapy for solid tumors and that an ideal target antigen for solid tumors should be highly and selectively expressed on cancer cells with minimal to no expression on normal tissue (page 3, right column, bottom paragraph). 
Issue 2 (mode of administration): Zeltsman discloses administration of CAR T cells therapies by infusion (page 5, right column, bottom paragraph) or direct administration to the pleural infusion (page 6, left column, second paragraph). 
Issue 3 (dominant negative form of an inhibitor of a cell-mediated immune response): Zeltsman discloses (page 6, top paragraph) that PD-1 based iCARS offer a self-regulatory safety switch that can selectively limit cytokine secretion, cytoxicity and proliferation following the activation of both endogenous and CAR T cells in a temporary and reversible manner. 

Issue 4 (immunostimulatory cells): Zeltsman discloses use of T cells expressing CARS.   Wang et al (“Chimeric antigen receptor (CAR)-modified NK cells against cancer:  Opportunities and challenge,” International Immunopharmacology 74 (2019) 105695”) ( Wang) discloses CAR-NK cells and that use of CAR-NK cells presents challenges such as the uncertainty about their ability to migrate and penetrate tumor tissues. 

(C) The state of the prior art: the prior art discloses that translating the success of CAR T cell therapy for hematological malignancies to solid tumors necessitates overcoming obstacles including inefficient T cell tumor infiltration and insufficient functional persistence.   
Issue 1 (target antigen) : Zeltsman discloses finding a suitable target antigen is a challenge in the development of CAR T-cell therapy for solid tumors and that an ideal target antigen for solid tumors should be highly and selectively expressed on cancer cells with minimal to no expression on normal tissue (page 3, right column, bottom paragraph).
Issue 2 (mode of administration):  Zeltsman discloses administration of CAR T cell therapies by infusion (page 5, right column, bottom paragraph) or direct administration to the pleural infusion (page 6, left column, second paragraph). 
Issue 3 (dominant negative form of an inhibitor of a cell-mediated immune response):  Zeltsman discloses (page 7, right column, bottom paragraph) by armoring CAR-mediated co-stimulation with a PD-1 dominant negative receptor (DNR) enhance MSLN CAR T-cell functionality can be enhanced in the presence of tumor PD-L1 expression and prolong tumor-free survival.
Issue 4 (immunostimulatory cells): Zeltsman discloses T cells expressing CARs. Wang discloses NK cells expressing CARs (abstract) and that challenges with CAR-NK therapy remain (page 3, left column “Challenges”). Wang discloses CAR-NK cells and that use of CAR-NK cells presents challenges such as the uncertainty about their ability to migrate and penetrate tumor tissues. 


(D) The level of one of ordinary skill (issues 1-4): the level of one of ordinary skill in the art:  one of ordinary skill in the art is usually a medical doctor or a Ph.D.

(E) The level of predictability in the art:  the level of unpredictability in the art is high.  
Issue 1 (target antigen): Zeltsman discloses (page 5, right column, top paragraph) unexpected events associated with antigens such as the sudden onset of pulmonary edema in a patient with colon cancer that metastasized to the lung and liver following a single intravenous dose of these cells. Zeltsman reiterates the importance of understanding the basic role of target antigens as well as the baseline level of expression in normal tissue. 
Issue 2 (mode of administration):  Zeltsman discloses that in an effort to overcome the inefficient T-cell tumor infiltration, intravenous versus regional administration of MSLN CAR T cells in a fully human mouse model of MPM.34 was investigated and found that intrapleural delivery resulted in significantly enhanced antitumor efficacy and functional T-cell persistence as compared with systemic delivery.
Issue 3 (dominant negative form of an inhibitor of a cell-mediated immune response):  Zeltsman discloses failure to eliminate the tumor was in large part due to the loss of T cell function in the presence of the immunosuppressive tumor environment (page 7, left column, bottom paragraph) possibly due to expression of TGFB. 

Issue 4 (immunostimulatory cells): ”). Wang discloses CAR-NK cells and that use of CAR-NK cells presents challenges such as the uncertainty about their ability to migrate and penetrate tumor tissues, 


(F, G) The amount of direction provided by the inventor and working examples: The inventors have failed to provide guidance disclosing how to choose or determine which antigen other than the mesothelin antigen would be appropriate for treating any other cancer or any other disease (issue 1). The inventors have failed to provide guidance how to choose dominant negative forms of an inhibitor of cell mediated immune response which would treat cancer other than the PDL-1(issue 3), how to obtain treatment of cancer using immunostimulatory cells other than T cells (issue 4); and, how to obtain treatment of cancer using modes of administration other than intrapleural administration (issue 2).

There are no working examples or information provided to one of skill explaining the criteria for choosing which antigen, other modes of administration, other dominant negative form of an inhibitor of a cell mediated immune response and other immunostimulatory cells. 

 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: due to the lack of working examples, lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for the full scope of the claims, directed to treatment of any cancer by any mode of administration of any immunostimulatory cell encoding a CAR binding to any antigen and comprising any inhibitor of a cell mediated immune response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 62, 75, 132,  133, 135-138, 140-142, 146 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky et al (“Human CAR T cells with cell-intrinsic PD-1 checkpoint blockade resist tumor-mediated inhibition,” Journal of Clinical Investigation, Volume 126 Number 8 August (2016)), cited on IDS filed 01/03/2020 as document no. C55) (Cherkassky) in view of Pan et al (“Cancer Immunotherapy Using a Membrane-bound Interleukin-12 With B7-1 Transmembrane and Cytoplasmic Domains,” Molecular Therapy vol. 20 no. 5, 927–937 (May 2012) cited on IDS filed 01/03/2020 as document no. C268) (Pan).

Claim 62 interpretation:  Claim 62 does not require the nucleotide sequences to be linked and therefore can be separately transfected and separately expressed within the claimed cell.

Cherkassky discloses a transgene comprising a first nucleotide sequence encoding a mesothelin specific (MSLN) chimeric antigen receptor (CAR).  The MSLN CAR binds to a target antigen mesothelin, which is an antigen associated with mesothelioma (the claimed cancer, claim 132; the claimed cancer antigen mesothelin, claim 133) and the target antigen is cancer antigen), a mammalian disease (the claimed “a first nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein the CAR binds to a target antigen associated with a mammalian disease or disorder;” claim 62 part a).  Cherkassky discloses the CAR contains the element shown below, including the P2A cleavable linker element (figure 1B, shown below).

    PNG
    media_image1.png
    71
    415
    media_image1.png
    Greyscale


Cherkassky discloses (figure 9A, shown below) a separate nucleotide sequence encoding a PD-1 (the claimed “dominant negative form of an inhibitor of a cell mediated immune response of the immunostimulatory cell;” claim 62, part b) fused to a CD8 transmembrane domain further linked to a P2A cleavable linker element (page 3139, left column, bottom paragraph).  The PD-1 sequence encodes PD-1 which is an immune checkpoint inhibitor (claim 136), the claimed PD-1 (claims 137, 138) and is known to be expressed on the cell surface (claim 135).


    PNG
    media_image2.png
    119
    368
    media_image2.png
    Greyscale

Cherkassky discloses (page 3141, left column “T cell isolation”) transduction of human T cells (the claimed immunostimulatory cells, claim 62) (the claimed “immunostimulatory cell derived from a human;” claim 146) (the claimed “immunostimulatory cells;” claim 140) which are CD4+ (claim 141) and CD8+ (claim 142). 
Cherkassky differs from the claims in that the document fails to disclose an immunostimulatory cell comprising c) a third a nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12).  However, Pan cures the deficiency
Pan discloses a membrane bound form of IL-12 (Title) (claim 62, part c).  Pan discloses a nucleic acid molecule (schematic diagram below) (figure 1a) comprising the nucleic acid sequence of membrane IL-12.  As shown, the nucleic acid molecule comprises the p40 subunit  and a p35 subunit of membrane IL-12 separated by a linker and, in the construct, the p35 subunit is fused to a transmembrane domain of B7 (the claimed “transmembrane domain;” claim 75).

    PNG
    media_image3.png
    147
    369
    media_image3.png
    Greyscale

Pan discloses (Abstract) Interleukin-12 (IL-12) has potent antitumor activity, but its clinical application is limited by severe systemic toxicity, which might be alleviated by the use of membrane-anchored IL-12. 
Pan discloses (Abstract) surface expression of  (membrane) IL-12  on colon adenocarcinoma cells significantly inhibited the growth of subcutaneous tumors, suppressed lung metastasis, and resulted in local and systemic suppression of unmodified tumors. Pan discloses (Abstract) intra-tumoral injection of an adenoviral vector encoding IL-12-B7TM not only resulted in complete regression of a majority of local tumors, but also significantly suppressed the growth of distant, untreated tumors. Pan discloses (Abstract) mice that had been treated with IL-12-B7TM developed memory responses against subsequent tumor challenge. Pan discloses (Abstract) immunohistochemical staining and in vivo depletion of lymphocyte subpopulations demonstrated that both CD8 +T cells and CD4 + T cells contributed to the antitumor activity of IL-12.
It would have been obvious to one of ordinary skill to modify the immune-stimulatory cell of Cherkassky by transfecting a third nucleotide sequence encoding a membrane IL-12 as suggested by Pan in view of the teachings of Pan that IL-12 has potent antitumor activity.
One of ordinary skill would have had a reasonable expectation of success in modifying the immunostimulatory cell of Cherkassky in view of the teachings of Pan showing immunostimulatory cells can be modified to successfully express membrane IL-12.  
One of ordinary skill would have been motivated to modify the immune-stimulatory cell of Cherkassky in view of the teachings of Pan that injection of an adenoviral vector encoding IL-12-B7TM not only resulted in complete regression of a majority of local tumors, but also significantly suppressed the growth of distant, untreated tumors and that the effect was achieved without compromising the antitumor effect of IL-12 (Abstract).

2.	Claims 63, 128, 147 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky and Pan as applied to claims 62, 75, 132, 133, 135-138, 140-142, 146 above and further in view of Szymczak-Workman et al (“Design and Construction of 2A Peptide-Linked Multicistronic Vectors,” Cold Spring Harbor Protoc (2012)) (Szymczak - Workman) and as evidence by Riviere et al (“Hematopoietic stem cell engineering at a crossroads,” BLOOD, 2 FEBRUARY 2012 VOLUME 119, NUMBER 5) (Rivière).

The teachings of Cherkassky and Pan above are incorporated herein in their entirety.  Cherkassky discloses insertion of the nucleotide sequences into an SFG retroviral vector (page 3142, left column top paragraph) comprising a constitutive promoter (claim 128).  
Rivière is cited here to evidence that the SFG vectors contain the constitutive promoter present in the vectors 5’ and 3’ LTRs. Therefore, the SFG vector sequences of Cherkassky contain the claimed “transgene under the control of a constitutive promoter such that the transgene is expressible in the immunostimulatory cell to produce CAR, and dominant negative form and membrane IL-12.”
Cherkassky and Pan  differ from the claims in that the documents fail to disclose a nucleotide sequence encoding a cleavable linker is present in between any adjacent occurrences of the first, second and third nucleotide sequences in the transgene. However, Szymczak-Workman  cures the deficiency. 
Szymczak-Workman discloses (Abstract) design and construction of 2A peptide-linked (P2A) multicistronic vectors, which can be used to express multiple proteins from a single open reading frame (ORF). Szymczak-Workman discloses (Abstract) the small 2A peptide sequences, when cloned between genes, allow for efficient, stoichiometric production of discrete protein products within a single vector through a novel “cleavage” event within the 2A peptide sequence. Szymczak-Workman discloses (Abstract) expression of more than two genes using conventional approaches has several limitations, most notably imbalanced protein expression and large size and that the use of 2A peptide sequences alleviates these concerns. 

    PNG
    media_image4.png
    177
    394
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill to modify the immune-stimulatory cell of Cherkassky and Pan by transfecting a vector comprising a first, second and third transgene having a nucleotide sequence encoding a cleavable linker between any adjacent occurrences of the transgenes as suggested by Szymczak-Workman in view of the teachings of Szymczak-Workman that the small 2A peptide sequences, when cloned between genes, allow for efficient, stoichiometric production of discrete protein products within a single vector.  The sequences of Cherkassky contain the constitutive promoter as evidenced by Rivière.
One of ordinary skill would have had a reasonable expectation of success in modifying the immunostimulatory cell of Cherkassky and Pan using a vector comprising 3 transgenes separated by P2A proteins and expressing the transgenes as suggested by Szymczak-Workman in view of the teachings of Szymczak-Workman that they obtained essentially 100% cleavage in all vector/protein combinations tested in which this linker was included (page 202, first paragraph).
One of ordinary skill would have been motivated to use the vector comprising the 3 claimed transgenes separated by the P2A linker in order to obtain expression of multiple genes, which could for example, protect hematopoietic cells during cancer treatment, or multiple suicide, antiangiogenic, and/or immunoactive proteins could enhance treatments against tumors (Szymczak-Workman, page 203, Remarks). 

3.	Claims 65, 129, 131, and 148 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky, Pan and Szymczak-Workman as applied to claims 62, 63, 75, 128, 132, 133, 135-138, 140-142, 146 and 148 above, as evidenced by Rivière and further in view of Chmielewski et al (“TRUCKs: the fourth generation of CARs,” Expert Opinion on Biological Therapy, 15:8, 1145-1154, 2015) (cited on IDS filed 01/03/2020 as document no. C64) (Chmielewski).  
The teachings of Cherkassky, Pan and Szymczak-Workman above are incorporated herein in their entirety.  Rivière is cited here to evidence that the SFG vectors contain the constitutive promoter present in the vectors 5’ and 3’ LTRs. Therefore, the SFG vector sequences of Cherkassky contain transgenes under the controls of a constitutive promoter which would express the transgenes in the immunostimulatory cell.

Claim 65 claim interpretation: the first transgene contains the first and second nucleotide sequences.  The second transgene contain the third nucleotide sequence and the first and second transgenes are not linked. 

Cherkassky, Pan and Szymczak-Workman differ from the claims in that the documents fail to disclose 1) first transgene comprising a) a nucleotide sequence encoding a chimeric antigen receptor (CAR), and (b) a second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the  immunostimulatory cell, and (2) a second transgene, which second transgene comprises (c) the third nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12). However, Chmielewski cures the deficiency.
Chmielewski discloses (page 1147, right column, second paragraph) the genetic engineering of TRUCK T cells requires the transfer of two trans-genes, one for the CAR (the claimed “a first transgene comprising a) a sequence encoding a chimeric antigen receptor (CAR) 
and one for the inducible cytokine (the claimed “second transgene, which second transgene comprises (c) the third nucleotide sequence encoding a membrane bound form of interleukin 12 (membrane IL-12)”), which require the integration at different genomic sites to avoid transactivation of the inducible cassette by the strong constitutive CAR promoter.
 Chmielewski discloses (page 1147, right column, second paragraph)  this is currently done by two subsequent genetic modifications and isolation of the modified T cells and that the NFAT/ IL-2 minimal promoter (claim 131) is used to drive expression of the inducible cytokine. Chmielewski discloses the promoter is induced by the TCR-derived CAR signaling the claimed “ inducible promoter is induced upon activation of the immunostimulatory cell.”  
Chmielewski discloses the CAR promoter is constitutive (page 1147, right column, second paragraph) (the claimed “wherein the first transgene is under control of a constitutive promoter;” claim 129).
Regarding the claimed “(b) a second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immune-stimulatory cell,” claimed as being part of the first transgene, Chmielewski discloses the necessity of separating the inducible cytokine gene from the CAR. 
It would have been obvious to one of ordinary skill to modify the immune-stimulatory cell of Cherkassky, Pan and Szymczak-Workman by putting the second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response  in the first transgene with the CAR encoding nucleotide sequence as suggested by Chmielewski in view of the teachings of Chmielewski that it is necessary to separate the inducible cytokine sequence from the other nucleotide sequences in order to induce the expression of the cytokine (claim 65).  One of ordinary skill would have had a reasonable expectation of  success in modify the immunostimulatory cell and obtaining expression of the CAR and DN form of an inhibitor of a cell-mediated immune response in view of the teachings of Chmielewski showing successful expression of both the cytokine and CAR from separate promoters. 

4.	Claims 67, 130, 149 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky and Pan  as applied to claims 62, 75, 132, 133, 135-138, 140-142 and 146 above and further in view of Zhang et al (“Improving Adoptive T Cell Therapy by Targeting and Controlling IL-12 Expression to the Tumor Environment,” Molecular Therapy vol. 19 no. 4, 751–759 Apr. 2011)(Zhang) as evidence by Rivière.  
	
The teachings of Cherkassky and Pan above are incorporated herein in their entirety.  Rivière is cited here to evidence that the SFG vectors of Cherkassky contain the constitutive promoter present in the vectors 5’ and 3’ LTRs. Therefore, the SFG vector sequences of Cherkassky contain the first and second transgenes under the controls of a constitutive promoter which would express the transgenes in the immunostimulatory cell (claim130).

Claim interpretation:  claim 67 does not require linkage of the transgenes.

Cherkassky and Pan  differ from the claims in that the documents fail to disclose the expression of the second transgene (comprising the nucleotide sequence encoding a membrane bound form of IL-12) is under the control of an inducible promoter.  However, Zhang cures the deficiency.
Zhang discloses (page 751, right column, bottom paragraph) a vector where IL-12 expression was directed by an NFAT inducible promoter (the claimed “inducible promoter is induced by nuclear factor of activated T cells (NFAT) binding;” claims 67, 130).  

    PNG
    media_image5.png
    112
    529
    media_image5.png
    Greyscale

Zhang discloses (page 751, right column, bottom paragraph) that to avoid cell toxicity associated with constitutive expression of IL-12, an inducible γ-retroviral vector (MSGV1. NFAT.IL12.PA2) was developed and a nuclear factor of activated T-cells (NFATs) responsive promoter was used to restrict the expression of IL-12 to activated T cells triggered by specific tumor antigen recognition.  Zhang discloses the targeted and controlled IL-12 treatment was without toxicity (Abstract).
It would have been obvious to one of ordinary skill to modify the Cherkassky/Pan immunostimulatory cell by transfecting a vector comprising second transgene under the control of an inducible promoter as suggested by Zhang in view of the teachings of Zhang that the use of an inducible promoter (the NFAT promoter) to control the expression of IL-12 resulted in controlled IL-12 expression.  
One of ordinary skill would have had a reasonable expectation of success in using the NFAT promoter to control expression of the transgene having a nucleotide sequence encoding membrane  IL-12 in view of the teachings of Zhang that the inducible promoter was capable of controlling expression of the IL-12 gene in the transgene. 
One of ordinary skill would have been motivated to control the expression of IL-12 in order to reduce or avoid toxicity associated with IL-12.

	5.	Claims 144 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky and Pan as applied to claims 62, 75, 132,  133, 135-138, 140-142, 146 above and further in view of Gargett et al (“The inducible caspase-9 suicide gene system as a “safety switch” to limit on-target, off-tumor toxicities of chimeric antigen receptor T cells,” Front. Pharmacol., 28 October 2014) (Gargett).  


	The teachings of Cherkassky and Pan above are incorporated herein in their entirety. Cherkassky and Pan differ from the claims in that the documents fail to disclose the immunostimulatory cell further comprises a suicide gene.  However, Gargett cures the deficiency.
	Gargett discloses (Abstract) T-cell therapy must carefully balance effective T-cell activation, to ensure antitumor activity, with the potential for uncontrolled activation that may produce immunopathology. Gargett discloses (Abstract) an inducible Caspase 9 (claim 145)  (iCasp9) “safety switch” offers a solution that allows for the removal of inappropriately activated CAR T cells.  Gargett discloses (page 3, right column, third paragraph) a suicide gene system is CaspaCIDe®, which consists of an inducible caspase 9 (iCasp9) gene together with the small-molecule, bio-inert, chemical induction of dimerization (CID) drug, AP1903. The iCasp9 gene contains the intracellular portion of the human caspase 9 protein.  Gargett discloses (Abstract)  the induction of iCasp9 depends on the administration of the small molecule dimerizer drug AP1903 and dimerization results in rapid induction of apoptosis in transduced cells, preferentially killing activated cells expressing high levels of transgene (the claimed “immuno
-stimulatory cells expressing a suicide gene”)(claim 144). 
	Gargett discloses (page 2, right column second paragraph) adverse events (AEs) may occur during the destruction of tumors, and thus even a successful, on-tumor CAR T-cell effect might result in toxicity that requires intervention. Gargett discloses (Abstract) the iCasp9 gene has been incorporated into vectors for use in preclinical studies and demonstrates effective and reliable suicide gene activity in phase 1 clinical trials. 
	It would have been obvious to one of ordinary skill to modify the immune-stimulatory cell of Cherkassky and Pan  by transfecting a nucleotide sequence encoding a suicide gene and expressing the suicide gene therein as suggested by Gargett in view of the teachings of Gargett that a successful, on-tumor CAR T-cell effect might result in toxicity that requires intervention. 
	One of ordinary skill would have had a reasonable expectation of success in modifying an immunostimulatory cells with a gene encoding a suicide gene as suggested by Gargett in view of Gargett’s teachings that the iCasp9/CID system has been successfully translated to a clinical setting and that a trial of donor T-cell transfer in stem cell transplant patients demonstrated that iCasp9 could eliminate transferred T-cells (page 4, right column, second paragraph).  
	One of ordinary skill would have been motivated to include a suicide gene in immunostimulatory cells in order to prevent against toxicity and to protect patient health and safety.

6.	Claim 143 is rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky and Pan as applied to claims 62, 75, 132,  133, 135-138, 140-142, 146 above and further in view of Romanski et al (“CD19-CAR engineered NK-92 cells are sufficient to overcome NK cell resistance in B-cell malignancies,” J. Cell. Mol. Med. Vol 20, No 7, 2016 pp. 1287-1294)(Romanski). 	
The teachings of Cherkassky and Pan above are incorporated herein in their entirety. Cherkassky and Pan differ from the claims in that the documents fail to disclose the immunostimulatory cell can be an NK cell.  However, Romanski cures the deficiency. 
	Romanski discloses (page 1287, right column bottom paragraph to page 1288, left column, top paragraph) the activated NK cell line NK-92 can easily be expanded in culture and phase I trials have been completed showing its safety profile.  Romanski discloses (page 1287, right column bottom paragraph to page 1288, left column, top paragraph)  Natural killer-92 can also effectively be transfected with virus supernatant or non-viral vectors. Romanski discloses (page 1287, right column bottom paragraph to page 1288, left column, top paragraph) NK cells may be better CAR effectors than T cells for many reasons and that NK-92 cells are suitable alternative effector cells for CAR directed tumor cell killing.
	It would have been obvious to one of ordinary skill to modify the Cherkassky and Pan  immunostimulatory T cells by substituting NK cells as suggested by Romanski in view of the teachings of Romanski that there can be serious adverse events with CAR-T-cell infusions related to massive cytokine release as the lymphocytes expand in patients (page 1291, left column, bottom paragraph).  
	One of ordinary skill would have had a reasonable expectation of success in obtaining an effective immunostimulatory cell in view of the teachings of Romanski that NK cells are suitable alternative effector cells for CAR directed tumor cell killing (page 188, left column, top paragraph).
	One of ordinary skill would have been motivated to transfect NK cells in order to avoid serious adverse events with CAR-T-cell infusions related to massive cytokine release as the lymphocytes expand in patients (page 1291, left column, bottom paragraph).  

	7.	Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky and Pan as applied to claims 62, 75, 132, 133, 135-138, 140-142, 146 above and further in view of Cooper et al (US 2017/0158749) (Cooper).  

	The teachings of Cherkassky and Pan above are incorporated herein in their entirety. Cherkassky and Pan differ from the claims in that the documents fail to disclose that the target antigen is an antigen of a pathogen.  However, Cooper cures the deficiency. 
	Cooper [0014] [0031] [0133] discloses that the target antigen can be an antigen of a pathogen and which is elevated in cells that are infected by a virus, bacteria or parasite.
	It would have been obvious to one of ordinary skill to modify the Cherkassky and Pan immunostimulatory cell by transfecting a first nucleotide sequence encoding a CAR which binds to a pathogen target antigen associated with an infection with a pathogenic disease or disorder as suggested by Cooper in view of the teachings of Cooper that [0007] that CAR T-cell therapies are needed that provide specific targeting of diseased cells while reducing the side effects on normal tissues. 
	 One of ordinary skill would have had a reasonable expectation of success in obtaining an immunomodulatory cell comprising a transgene encoding a CAR which binds to a target antigen of a pathogen in view of the teachings of Cooper [0019] that nucleic acids encoding a selected CAR can be transfected into T cells.
	One of ordinary skill would have been motivated to transfect a transgene encoding a CAR which binds to a target antigen of a pathogen in view of the teachings of Cooper that CAR T-cell therapies are needed that provide specific targeting of diseased cells. 

	8.	Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky and Pan as applied to claims 62, 75, 132, 133, 135-138, 140-142, 146 above and further in view of Bollard et al (“Adapting a transforming growth factor β–related tumor protection strategy to enhance antitumor immunity,” Blood (2002) 99 (9): 3179–3187)(cited on IDS filed 01/03/2020 as document no C33) (Bollard).   

The teachings of Cherkassky and Pan above are incorporated herein in their entirety. 
	Cherkassky and Pan differ from the claims in that the documents fail to disclose the inhibitor of a cell mediated immune response is TGFβ receptor.  However, Bollard cures the deficiency.
	Bollard discloses TGFβ is secreted by many tumors and markedly inhibits tumor specific cell immunity (Abstract).  Bollard discloses (Abstract) tumors can avoid the differentiating and apoptotic effects of TGFβ  by expressing a nonfunctional TGFβ receptor.  Bollard discloses (Abstract) determining whether this immune evasion strategy can be manipulated to shield tumor-specific cytotoxic T lymphocytes (CTLs) from the inhibitory effects of tumor-derived TGFβ.
	Bollard discloses (Abstract) cytotoxic T lymphocytes (CTLs) were transduced with a retrovirus vector expressing the dominant-negative TGFβ type II receptor HATGF-βRII-∆cyt.  HATGF-βRII-∆cyt – transduced CTLs were resistant to the antiproliferative and anticytotoxic effects of exogenous TGFβ.  Bollard discloses (Abstract)  tumor-specific CTLs expressing HATGF-βRII-∆cyt should have a selective functional and survival advantage over unmodified CTLs in the presence of TGFβ secreting tumors and may be of value in treatment of these diseases.  Bollard discloses (page 3185, left column, top paragraph) that a dominant-negative mutant TGFβ receptor, in which the cytoplasmic signaling domain is deleted, protects virus-specific CTLs from the inhibitory effects of TGFβ signaling. 
	It would have been obvious to one of ordinary skill to modify the Cherkassky and Pan immune-stimulatory cell by transfecting a second nucleotide sequence encoding a dominant negative form of an inhibitor of a cell-mediated immune response of the immune-stimulatory cell which is the TGFβ receptor dominant negative form as suggested by Bollard in view of the teachings of Bollard that a dominant-negative mutant TGFβ receptor protects virus-specific CTLs from the inhibitory effects of TGFβ signaling.  
	One of ordinary skill would have had a reasonable expectation of success in obtaining an immunomodulatory cell comprising a transgene encoding the dominant negative form of the TGFβ receptor in view of the teachings of Bollard that the transgene was successfully transfected into cytotoxic T lymphocytes (an immune-stimulatory cell) (Bollard figure 8 for example). 
	One of ordinary skill would have been motivated to transfect a transgene encoding a dominant-negative mutant TGFβ receptor into an immunostimulatory cell in order to protect virus-specific CTLs from the inhibitory effects of TGFβ signaling in view of Bollard, disclosing the tumor derived defense may have clinical value (page 3185, left column, top paragraph).

	9.	Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky in view of Pan as applied to claims 62, 75, 132,  133, 135-138, 140-142, 146 above.  The teachings of Cherkassky and Pan above are incorporated herein in their entirety.	
	The teachings of Cherkassky and Pan render obvious the immunostimulatory cell of claim 62 as discussed above. 
	It would have been obvious to one of ordinary skill to treat a cancer in a subject in need thereof by administering the immunostimulatory cells of claim 62 in view of the teachings of Cherkassky and Pan, both showing successful treatments.
	 One of ordinary skill would have had a reasonable expectation of success in treating a cancer in subject in need thereof by administering the immunostimulatory cells of claim 62 in view of the successful treatments of tumors shown by Cherkassky disclosing a combinatorial strategy (co-stimulation and checkpoint blockade) enhanced T cell function in the presence of tumor PD-L1 expression, resulting in long-term tumor-free survival following infusion of a single low dose of CAR T cells and the successful treatment of tumors shown by Pan, disclosing a vector encoding IL-12-B7TM (the membrane form of IL-12) not only resulted in complete regression of a majority of local tumors, but also significantly suppressed the growth of distant, untreated tumors.  
	One of ordinary skill would have been motivated to combine the successful Cherkassky and Pan methods of treatment in order to optimize therapeutic outcome, lacking evidence to the contrary.

10.	Claim 150 is rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky and Pan as applied to claims 62, 63, 75, 127, 128, 132, 133, 135-138, 140-142, 146 and 147 above and further in view of Szymczak-Workman.  The teachings of Cherkassky, Pan and Szymczak-Workman above are incorporated herein in their entirety.
The teachings of Cherkassky, Pan and Szymczak-Workman render obvious the immunostimulatory cell of claim 63 as discussed, above.
It would have been obvious to one of ordinary to treat a cancer in a subject in need thereof by administering the immunostimulatory cells of claim 63 in view of the teachings of Cherkassky, Pan and Szymczak-Workman as discussed, above.
One of ordinary skill would have had a reasonable expectation of success in treating cancer in a subject in need thereof, by administering an immunostimulatory cell comprising a vector comprising 3 transgenes separated by P2A proteins as suggested by Szymczak-Workman in view of the teachings of Szymczak- Workman that they obtained essentially 100% cleavage in all vector/protein combinations tested in which this linker was included (page 202 first paragraph), the teachings of  Cherkassky disclosing a combinatorial strategy (co-stimulation and checkpoint blockade) enhanced T cell function in the presence of tumor PD-L1 expression, resulting in long-term tumor-free survival following infusion of a single low dose of CAR T cells and the successful treatment of tumors shown by Pan, disclosing a vector encoding IL-12-B7TM (the membrane form of IL-12) not only resulted in complete regression of a majority of local tumors, but also significantly suppressed the growth of distant, untreated tumors.  
One of ordinary skill would have been motivated to combine the successful methods of cancer treatment of Cherkassky and Pan with a method of optimizing expression of the proteins required by the treatment (Szymczak-Workman) in order to optimize therapeutic outcome, lacking evidence to the contrary.

	11.	Claim 151 is rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky, Pan and Szymczak-Workman as evidenced by Rivière as applied to claims 62, 63, 65,  75, 127, 128, 129, 131, 132, 133, 135-138, 140-142, 146 and 148 above and further in view of Chmielewski et al (“TRUCKs: the fourth generation of CARs,” Expert Opinion on Biological Therapy, 15:8, 1145-1154, 2015) (cited on IDS filed 01/03/2020 as document no. C64) (Chmielewski).    The teachings of Cherkassky, Pan and Szymczak-Workman as evidenced by Rivière and Chmielewski above are incorporated herein in their entirety.
	Cherkassky, Pan and Szymczak-Workman as evidenced by Riviere and further in view of Chmielewski as discussed above render obvious the claimed immunostimulatory cell of claim 65 as discussed, above.
	It would have been obvious to one of ordinary to treat a cancer in a subject in need thereof by administering the immunostimulatory cells of claim 65 in view of the teachings of Cherkassky, Pan, Szymczak-Workman  and Chmielewski.
One of ordinary skill would have had a reasonable expectation of success in treating a cancer in subject in need thereof by administering the immunostimulatory cells of claim 65 in view of the successful treatments of tumors shown by Cherkassky disclosing a combinatorial strategy (co-stimulation and checkpoint blockade) enhanced T cell function in the presence of tumor PD-L1 expression, resulting in long-term tumor-free survival following infusion of a single low dose of CAR T cells, the successful treatment of tumors shown by Pan, disclosing a vector encoding IL-12-B7TM (the membrane form of IL-12) not only resulted in complete regression of a majority of local tumors, but also significantly suppressed the growth of distant, untreated tumors and Chmielewski, showing successful expression of both the cytokine and CAR from separate promoters. 
One of ordinary skill would have been motivated to combine the Cherkassky and Pan successful methods of treatment with a successful method of expression of the cytokine and CAR  in order to optimize therapeutic outcome, lacking evidence to the contrary.

12.	Claim 152 is rejected under 35 U.S.C. 103 as being unpatentable over Cherkassky and Pan as evidenced by Rivière as applied to claims 62, 67, 75, 130, 132,  133, 135-138, 140-142, 146 and 149 above and further in view of Zhang et al (“Improving Adoptive T Cell Therapy by Targeting and Controlling IL-12 Expression to the Tumor Environment,” Molecular Therapy vol. 19 no. 4, 751–759 Apr. 2011)(Zhang).
	
The teachings of Cherkassky, Pan, as evidenced by Rivière and Zhang above are incorporated herein in their entirety.  Cherkassky and Pan as evidenced by Riviere and further in view of Zhang as discussed above render obvious the claimed immunostimulatory cell  of claim 67.
	It would have been obvious to one of ordinary to treat a cancer in a subject in need thereof by administering the immunostimulatory cells of claim 67 in view of the teachings of Cherkassky, Pan as evidenced by Rivière and Zhang.
	One of ordinary skill would have had a reasonable expectation of success in treating a cancer in subject in need thereof by administering the immunostimulatory cells of claim 67 in view of the successful treatments of tumors shown by Cherkassky disclosing a combinatorial strategy (co-stimulation and checkpoint blockade) enhanced T cell function in the presence of tumor PD-L1 expression, resulting in long-term tumor-free survival following infusion of a single low dose of CAR T cells, the successful treatment of tumors shown by Pan, disclosing a vector encoding IL-12-B7TM (the membrane form of IL-12) not only resulted in complete regression of a majority of local tumors, but also significantly suppressed the growth of distant, untreated tumors and  Zhang, disclosing the targeted and controlled IL-12 treatment was without toxicity (Abstract). 
One of ordinary skill would have been motivated to combine the Cherkassky and Pan successful methods of treatment with a successful method of expression of the cytokine and CAR in order to optimize therapeutic outcome, lacking evidence to the contrary.

Conclusion
	No claim is allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632